Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Donald R. Blydenburgh, a Justice of the Supreme Court, Suffolk County, to issue a written decision with respect to certain matrimonial.issues.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Schmidt, J.P., Spolzino, Florio and Skelos, JJ., concur.